Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147889                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ROBERT S. ZUCKER,                                                                                      David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 147889
                                                                   COA: 308470
                                                                   Oakland CC: 2011-120950-NO
  MARK A KELLEY, MELODY BARTLETT,
  NANCY SCHLICHTING, PAUL E. LACASSE,
  BOTSFORD HOSPITAL, PIERSON MEDICAL
  DIRECTOR, HENRY FORD HOSPITAL and
  HENRY FORD HEALTH SYSTEM,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           t1216
                                                                              Clerk